Exhibit 10.1

SUCCESSION AGREEMENT

This SUCCESSION AGREEMENT (the “Agreement”) is made and entered into as of the
9th day of January, 2013 (the “Effective Date”), by and between Bill Barrett
Corporation, a Delaware corporation (the “Company”), and Fredrick J. Barrett
(the “Executive”).

WHEREAS, the Executive served as President and Chief Executive Officer of the
Company and as Chairman and a member of the Company’s Board of Directors (the
“Board”) through January 7, 2013 (the “Resignation Date”), and as of the date
hereof has agreed to provide continued services to the Company as an employee in
a non-officer role; and

WHEREAS, the Executive and the Company now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
eventual separation from service with the Company, and other matters related
thereto;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Executive and the Company agree as follows:

 

1. Succession.

(a) Termination Date. The Executive hereby acknowledges and agrees that his
employment with the Company shall terminate on March 1, 2013 (the “Termination
Date”). For the avoidance of doubt, the Executive shall continue to participate
in the Company’s broad-based compensation and benefit plans in which he
currently participates or to which he is a party through the Termination Date;
provided that in the event that any terms of this Agreement conflict with the
terms of any other compensation or benefit plan, the terms of this Agreement
shall exclusively govern; and provided further that nothing herein shall result
in the payment of duplicate amounts or benefits.

(b) Resignation of Board and Officer Positions. The Executive acknowledges that
on the Resignation Date, the Executive resigned his positions as President and
Chief Executive Officer of the Company, as Chairman and a member of the Board
and as a member of any committees of the Board on which he may serve, and as a
member of the board of directors of, or as a manager or any other position with,
any of the Company’s affiliates. From the Resignation Date until the Termination
Date, the Executive shall continue to serve as an employee of the Company, in a
non-officer role with the title of Geoscience Advisor to the Board of Directors,
assisting with the leadership transition and performing such other duties as may
be delegated to the Executive by the Chief Executive Officer of the Company or
the Board.

(c) Acknowledgments. The Executive acknowledges and agrees that for purposes of
all plans, agreements, policies and arrangements of the Company and its
affiliates in which the Executive participates, including the Company’s
Severance Plan and all awards denominated in the common stock of the Company
held by the Executive, the resignation of the Executive from his positions with
the Company and its affiliates on the Resignation Date and the cessation of the
Executive’s employment with the Company and its affiliates on the Termination
Date is a voluntary resignation by the Executive. Moreover, in the case of any
such plan, agreement, policy or arrangement that includes the concept of
resignation with “good reason” or a similar



--------------------------------------------------------------------------------

term of like meaning, the Executive agrees that this voluntary resignation will
be considered to have been made without “good reason” or such similar term.
Further, from and after the Effective Date, the Executive waives any right to
resign from the Company and its affiliates for “good reason” or a similar term
of like meaning for purposes of any plan, agreement, policy or arrangement of
the Company and its affiliates.

2. Separation Payments and Benefits. In consideration of the Executive’s service
to the Company and the Executive’s agreement to comply with the terms of this
Agreement, specifically including without limitation the restrictive covenants
in Section 3 of this Agreement and the “Release” (as defined in Section 5 of
this Agreement), the Executive shall be entitled to the payments and benefits
set forth below on or following the Termination Date.

(a) Accrued Obligations. Within 30 days following the Termination Date, the
Executive shall be entitled to receive a cash payment equal to any base salary
and vacation benefits accrued but unpaid or unused as of the Termination Date.

(b) Severance Payment. The Executive shall be entitled to receive a cash
severance payment in an amount equal to $2,000,000 (the “Severance Payment”),
which Severance Payment shall be made in eight equal installments of $250,000
beginning, subject to Section 10(c) of this Agreement, on June 3, 2013 and on
the first business day of each third calendar month thereafter (e.g., the second
payment will be made on September 2, 2013), with the last payment being made on
March 2, 2015 (the period between the Termination Date and the last such
payment, the “Severance Period”).

(c) Stock-Based Awards. Each award denominated with respect to the common stock
of the Company that is held by the Executive as of the Termination Date shall be
treated as follows:

(i) Stock Options. Each stock option held by the Executive on the Termination
Date, whether vested or unvested, shall become fully vested and exercisable on
the Termination Date and shall remain exercisable until the earlier of
December 31, 2013 and the expiration of the original term of such stock option.
Any stock option which has not been exercised by December 31, 2013 shall be
forfeited and cancelled.

(ii) Restricted Stock Awards. Each restricted stock award held by the Executive
on the Termination Date shall become fully vested and nonforfeitable as of the
Termination Date.

(iii) Performance Share Awards. Each performance share award held by the
Executive on the Termination Date shall be treated in accordance with its
existing terms, resulting in the performance share award granted to the
Executive on February 9, 2010 becoming vested in accordance with the terms of
the applicable award agreement and based on the Company’s performance through
December 31, 2012, and all other performance share awards held by the Executive
on the Termination Date being forfeited and canceled on the Termination Date.

(d) 2012 Bonus. The Executive shall be eligible to receive a bonus in respect of
2012 pursuant to the Company’s Performance Cash Program, in an amount determined
by the Board or the Compensation Committee thereof in a manner consistent with
that used for the Company’s executive officer group generally.

 

2



--------------------------------------------------------------------------------

(e) Deferred Compensation Plan. The Executive shall be entitled to a
distribution of his accrued deferred compensation in accordance with the terms
of the Company’s Deferred Compensation Plan.

(f) 401(k) Plan. The Executive shall be entitled to a distribution of his
account balance in the Company’s 401(k) Plan in accordance with the terms
thereof. For the avoidance of doubt, the Executive shall not be eligible for an
employer match with respect to the Company’s 401(k) plan for any portion of
2013.

(g) Health Care Benefits. During the Severance Period, the Company shall provide
the Executive and his eligible dependents with medical and dental insurance
coverage (the “Health Care Benefits”) equivalent to those which the Executive
and his eligible dependents were receiving immediately prior to the Termination
Date; provided, however, that (i) the cost of the Health Care Benefits (based on
prevailing rates under Section 4980B of the Internal Revenue Code of 1986, as
amended (together with any Treasury regulations promulgated or other Treasury
guidance thereunder, the “Code”) or other applicable law (“COBRA”)) shall be
reported by the Company as taxable income to the Executive to the extent
reasonably determined by the Company to be necessary to avoid the Health Care
Benefits from being considered to have been provided under a discriminatory
self-insured medical reimbursement plan pursuant to Section 105(h) of the Code,
but otherwise such coverage shall be provided at the same after-tax cost to the
Executive and/or the Executive’s eligible dependents as required by this
Section 2(g), (ii) the Health Care Benefits may, if elected by the Company, be
provided through the Executive electing coverage under COBRA for the maximum
allowable period and the Company’s paying the premiums for such coverage on the
Executive’s behalf, (iii) if the Executive becomes re-employed with another
employer and is eligible to receive health care benefits under another
employer-provided plan, the health care benefits provided hereunder shall cease
from and following the first date of such eligibility, and (iv) to the extent
such coverage cannot be provided to the Executive following the expiration of
the maximum applicable COBRA period because it is not allowed by a third-party
insurance carrier, or to the extent the provision of such coverage would result
in tax penalties to Executive pursuant to Section 409A of the Code, in lieu of
such coverage the Company shall pay to the Executive on the first day of each
month of the Severance Period in which such coverage is not provided an amount
in cash equal to the cost of the Executive purchasing such coverage on the open
market, as reasonably determined by the Company.

(h) Employee Assistance Program. During the Severance Period, the Executive
shall be permitted to participate in the Company’s Employee Assistance Program,
in accordance with the terms of such program as in effect from time to time.

(i) Outplacement Services. During the three months following the Termination
Date, the Executive shall be provided with outplacement services as determined
by the Company.

(j) Effect of Payments on Compensatory Arrangements. The Executive acknowledges
that the payments and benefits to which he becomes entitled pursuant to this

 

3



--------------------------------------------------------------------------------

Section 2 and otherwise solely on account of the termination of his employment
shall not be considered in determining his benefits under any plan, agreement,
policy or arrangement of the Company and its affiliates, including but not
limited to the Company’s 401(k) plan and other deferred compensation
arrangements. The payments and benefits provided under this Section 2 shall be
in full satisfaction of the obligations of the Company and its affiliates to the
Executive under this Agreement or any other plan, agreement, policy or
arrangement of the Company and its affiliates upon his termination of
employment, and in no event shall the Executive be entitled to severance pay or
benefits beyond those specified in this Section 2.

 

3. Restrictive Covenants; Effect of Certain Terminations.

 

(a) Nondisclosure of Confidential Information.

(i) The Company and the Executive agree that, during the course of the
Executive’s employment with the Company, the Executive has had and will continue
to have access to, and has gained and will continue to gain knowledge with
respect to, “Confidential Information” (as defined below). The Executive agrees
that the Executive shall not, without the prior written consent of the Company,
during the period of the Executive’s employment with the Company and thereafter
for so long as it remains Confidential Information, use or disclose, or
knowingly permit any unauthorized Person (as defined in Section 13(d) of the
Securities Exchange Act of 1934) to use, disclose or gain access to, any
Confidential Information; provided, however, that the Executive may disclose
Confidential Information (x) as required by law or (y) as ordered by a court,
provided that in any event described in the preceding clause (x) or (y), (A) the
Executive shall promptly notify the Company in writing, and consult with and
assist the Company in seeking a protective order or request for another
appropriate remedy, (B) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms of the preceding
clause (A), the Executive shall disclose only that portion of the Confidential
Information that, in the opinion of the Executive’s legal counsel, is legally
required to be disclosed and shall exercise reasonable best efforts to assure
that confidential treatment shall be accorded to such Confidential Information
by the receiving Person and (C) to the extent permitted by applicable law, the
Company shall be given an opportunity to review the Confidential Information
prior to disclosure thereof. As requested by the Company from time to time and
upon the Termination Date, the Executive shall promptly deliver to the Company
all copies and embodiments, in whatever form (including electronic), of all
Confidential Information in the Executive’s possession or control irrespective
of the location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company.

(ii) Without limiting the foregoing, the Executive agrees to keep confidential
the existence of, and any information concerning, any dispute between the
Executive and the Company or any of its affiliates, except that the Executive
may disclose information concerning such dispute to the court that is
considering such dispute or to the Executive’s legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of such dispute).

 

4



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of the
Company or any of its affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of the Executive’s breach of this Agreement, including
technical information or reports; trade secrets; unwritten knowledge and
“know-how”; geologic concepts; exploration plans; operating instructions;
training manuals; customer lists; customer buying records and habits; product
sales records and documents, and product development, marketing and sales
strategies; market surveys; marketing plans; profitability analyses; product
cost; long-range plans; information relating to pricing, competitive strategies
and new product development; information relating to any forms of compensation
or other personnel-related information; contracts; and supplier lists.
Confidential Information shall not include such information known to the
Executive prior to the Executive’s involvement with the Company or any of its
affiliates or information rightfully obtained from a third party (other than
pursuant to a breach by the Executive of this Agreement or any other duty of
confidentiality).

 

(b) Noncompetition and Nonsolicitation.

(i) Within the “Geographic Territory” (as defined below) and during the period
of the Executive’s employment with the Company and its affiliates and during the
Severance Period (the “Restriction Period”), the Executive shall not:

(A) directly or indirectly, without the prior written consent of the Company,
engage in or invest as an owner, partner, stockholder, licensor, director,
officer, agent or consultant for any Person that conducts a business that is
directly in competition with a business then conducted by the Company or any of
its affiliates; provided, however, that this provision shall not prevent the
Executive from passively investing as a less than two percent stockholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system; or

(B) accept employment with any Person that conducts a business that is directly
in competition with a business then conducted by the Company or any of its
affiliates if such employment would result in the Executive being involved in
the management, operations or business affairs of such Person.

For purposes of this Agreement, “Geographic Territory” means any state, foreign
country or other political subdivision in which the Company or any of its
affiliates does business.

(ii) During the Restriction Period, the Executive shall not, directly or
indirectly, without the prior written consent of the Company, (A) actively
solicit, recruit or hire any Person who is at such time, or who at any time
during the three-month period

 

5



--------------------------------------------------------------------------------

prior to such solicitation or hiring had been, an employee or consultant of the
Company or any of its affiliates, (B) solicit or encourage any employee of the
Company or any of its affiliates to leave the employment of the Company or any
of its affiliates or (C) interfere with the relationship of the Company or any
of its affiliates with any Person or entity who or that is employed by or
otherwise engaged to perform services for the Company or any of its affiliates.

(iii) During the Restriction Period, the Executive shall not, directly or
indirectly, interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between the Company or any
of its affiliates, on the one hand, and any of their respective customers,
partners, suppliers or stockholders on the other hand.

(iv) The Restriction Period shall be tolled during (and shall be deemed
automatically extended by) any period during which the Executive is in violation
of the provisions of this Section 3(b).

(v) In the event that a court of competent jurisdiction determines that any
provision of this Section 3(b) is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 3(b) within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

(c) Nondisparagement. From and following the Effective Date, the Executive shall
not make, either directly or by or through another Person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its affiliates, any of their clients or businesses or any of
their current or former officers, directors or employees; provided, however,
that nothing herein shall prohibit (i) confidential, critical communications
between the Executive and the Company or its representatives in connection with
the Executive’s employment or (ii) the Executive from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process).

(d) Return of Property. The Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by the Executive while an employee of
the Company or any of its affiliates (including Confidential Information) are
and shall remain the property of the Company and its affiliates, and the
Executive shall immediately return such property to the Company upon the
termination of the Executive’s employment and, in any event, at the Company’s
request; provided, however, the Executive shall be permitted to retain his
Company-issued cell phone, subject to the Company’s removal of all Company data
stored on such cell phone. The Executive further agrees that any property
situated on the premises of, and owned by, the Company or any of its affiliates,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by the Company’s personnel at any time with or without
notice.

 

6



--------------------------------------------------------------------------------

(e) Remedies and Injunctive Relief. The Executive acknowledges that a violation
by the Executive of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its affiliates in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the Executive agrees
that, notwithstanding any provision of this Agreement to the contrary, in
addition to any other damages it is able to show, the Company shall be entitled
(without the necessity of showing economic loss or other actual damage) to
(i) cease payment of the Severance Payment and return of any portion of the
Severance Payment already paid and (ii) injunctive relief (including temporary
restraining orders, preliminary injunctions and permanent injunctions), without
posting a bond, in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in this Agreement in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all such rights shall be
unrestricted.

(f) Acknowledgments.

(i) The Executive acknowledges that the Company and its affiliates have expended
and will continue to expend substantial amounts of time, money and effort to
develop business strategies, employee, customer and other relationships and
goodwill to build an effective organization. The Executive acknowledges that the
Company has a legitimate business interest in and right to protect its
Confidential Information, goodwill and employee, customer and other
relationships, and that the Company would be seriously damaged by the disclosure
of Confidential Information and the loss or deterioration of its employee,
customer and other relationships. The Executive further acknowledges that the
Company and its affiliates are entitled to protect and preserve the going
concern value of the Company to the extent permitted by law.

(ii) In light of the foregoing acknowledgments, the Executive agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
affiliates. The Executive further acknowledges that, although the Executive’s
compliance with the covenants contained in this Agreement may prevent the
Executive from earning a livelihood in a business similar to the business of the
Company, the Executive’s experience and capabilities are such that the Executive
has other opportunities to earn a livelihood and adequate means of support for
the Executive and the Executive’s dependents.

(iii) Prior to execution of this Agreement, the Executive was advised by the
Company of the Executive’s right to seek independent advice from an attorney of
the Executive’s own selection regarding this Agreement. The Executive
acknowledges that the Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. The
Executive further represents that, in entering into this Agreement, the
Executive is not relying on any statements or representations made by any of the
Company’s directors, officers, employees or agents that are not

 

7



--------------------------------------------------------------------------------

expressly set forth herein, and that the Executive is relying only upon the
Executive’s own judgment and any advice provided by the Executive’s attorney.

(iv) In light of the acknowledgements contained in this Section 3(f), the
Executive agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations and obligations contained in this Agreement.

(g) Effect of Certain Terminations. If the Executive’s employment is terminated
prior to the Termination Date (i) by the Company for “cause,” (ii) by the
Executive for any reason or (iii) on account of the Executive’s death or
“disability” (as each quoted term is defined in the applicable plan, agreement,
policy or arrangement of the Company in which the Executive participates or to
which he is a party), the payments and benefits to which the Executive is
entitled on account of such termination shall be determined pursuant to each
such plan, agreement, policy or arrangement and without regard to Section 2 of
this Agreement. Except as provided in the immediately preceding sentence with
respect to Section 2 of this Agreement, this Agreement shall otherwise remain in
effect following any termination of employment under circumstances described in
this Section 3(g).

4. Cooperation. In consideration of the payments and benefits set forth in this
Agreement, the Executive agrees that he shall remain available to the Company
following his cessation of employment with the Company (whether or not on the
Termination Date) to provide assistance in transitioning to an interim Chief
Executive Officer and subsequently to a permanent Chief Executive Officer,
complete any pending projects, manage handoff of relationships and provide such
other advice, expertise or knowledge with respect to his duties as the Chief
Executive Officer of the Company as may be reasonably requested by the Board or
the Company’s Chief Executive Officer from time to time. In addition, the
Executive agrees to provide assistance to the Company and its advisors in
connection with any audit, investigation or administrative, regulatory or
judicial proceeding involving matters within the scope of his duties and
responsibilities to the Company during his employment with the Company, or as to
which he otherwise has knowledge (including being available to the Company upon
reasonable notice for interviews and factual investigations, and appearing at
the Company’s reasonable request to give testimony without requiring services of
a subpoena or other legal process). In the event that the Company requires the
Executive’s assistance in accordance with this section, the Company shall
reimburse the Executive for reasonable out-of-pocket expenses (including travel,
lodging and meals) incurred by the Executive in connection with such assistance,
subject to reasonable documentation and compliance with the Company’s standard
expense reimbursement policy.

5. General Release. The Executive acknowledges that, as of the Effective Date,
he is not legally entitled the payments and benefits set forth in this Agreement
to which he will first become entitled following the Effective Date. In
consideration of such payments and benefits, on or following the Termination
Date, but not later than 21 days following the Termination Date, the Executive
shall execute and deliver to the Company a release of claims against the Company
and its subsidiaries and affiliates and each of their respective officers,
employees, directors, shareholders and agents, in the form of Exhibit A hereto
(the “Release”). Notwithstanding anything in this Agreement or in any other
plan, policy, agreement or arrangement of the Company to the contrary, whether
or not the Executive is a party thereto, if the Executive (a) fails to execute
and deliver the Release to the Company within such 21-day period, or

 

8



--------------------------------------------------------------------------------

(b) revokes the waiver of age discrimination claims contained in the Release in
accordance with the terms thereof, the Executive shall forfeit his right to any
compensation or benefits, and repay to the Company any compensation or benefits
received, to which he would not have been legally entitled had he been
terminated by the Company without cause on the Effective Date.

6. No Mitigation; No Offset. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Executive obtains
other employment.

7. Tax Withholding. The Company shall be entitled to withhold from the benefits
and payments described herein all income and employment taxes required to be
withheld by applicable law.

8. Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

 

 

As to the Executive:

   The Executive’s last address on the books and records of the Company

As to the Company:

  

Bill Barrett Corporation

1099 18th Street

Suite 2300

Denver, Colorado 80202

Facsimile No. (303) 291-0420

Attention: General Counsel

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

9. Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

10. Section 409A.

(a) General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be

 

9



--------------------------------------------------------------------------------

treated as a separate payment of compensation for purposes of applying the
exclusion under Section 409A of the Code for short-term deferral amounts, the
separation pay exception or any other exception or exclusion under Section 409A
of the Code. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code to the extent necessary in order to avoid the imposition of penalty
taxes on the Executive pursuant to Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

(b) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to the Executive under this
Agreement during the six-month period immediately following the Executive’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of the Executive’s separation from service shall be accumulated
and paid to the Executive on the first business day of the seventh month
following his separation from service (the “Delayed Payment Date”). If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of the Executive’s death.

(d) Separation from Service. Despite any contrary provision of this Agreement,
any references to termination of employment or date of termination shall mean
and refer to the date of the Executive’s “separation from service,” as that term
is defined in Section 409A of the Code and Treasury regulation
Section 1.409A-1(h).

 

11. Miscellaneous.

(a) Governing Law; Dispute Resolution. This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of Delaware, without respect to its
principles of conflicts of laws, except to the extent governed by federal laws,
and shall be construed according to its fair meaning and not for or against any
party. The parties hereto irrevocably submit to the jurisdiction of any state or

 

10



--------------------------------------------------------------------------------

federal court sitting in or for Denver County, Colorado with respect to any
dispute arising out of or relating to this Agreement, and each party irrevocably
agrees that all claims in respect of such dispute or proceeding shall be heard
and determined in such courts. The parties hereto hereby irrevocably waive, to
the fullest extent permitted by law, any objection which they may now or
hereafter have to the venue of any dispute arising out of or relating to this
Agreement or the transactions contemplated hereby brought in such court or any
defense of inconvenient forum for the maintenance of such dispute or proceeding.
Each party hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any right it may have to a trial by jury in
respect of any litigation as between the parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto. Each of the parties hereto
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waivers and (ii) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications contained in this
Section 11(a).

(b) Severability. If any provision hereof is unenforceable, such provision shall
be fully severable, and this Agreement shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

(c) Headings and Captions. The headings and captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

(d) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(e) Interpretation. As used in this Agreement, the term (a) “affiliate” means an
entity controlled by, controlling or under common control with the Company, and
(b) “including” does not limit the preceding words or terms.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Board of
Directors of the Company has caused this Agreement to be executed by its duly
authorized representative, all as of the date first above written.

 

/S/ FREDRICK J. BARRETT

FREDRICK J. BARRETT

BILL BARRETT CORPORATION

 

/S/ FRANCIS B. BARRON

BY:   FRANCIS B. BARRON TITLE:   EXECUTIVE VICE PRESIDENT- GENERAL COUNSEL

[Signature Page to Succession Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

This General Release of all Claims (this “Agreement”) is entered into on March
__, 2013 by and between Bill Barrett Corporation, a Delaware corporation (the
“Company”) and Fredrick J. Barrett (the “Executive”).

In consideration of the payments and benefits set forth in the Succession
Agreement (the “Succession Agreement”) between the Executive and the Company,
effective January ___, 2013 (the “Effective Date”), to which the Executive first
became legally entitled following the Effective Date, the Executive agrees as
follows:

 

  1. General Release and Waiver of Claims.

(f) Release. In consideration of the payments and benefits provided to the
Executive under the Succession Agreement to which the Executive first became
legally entitled following the Effective Date, and after consultation with
counsel, the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Releasees”)
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out (i) of the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that notwithstanding anything else
herein to the contrary, this Agreement shall not affect: the obligations of the
Company or the Executive set forth in the Succession Agreement or any other
plan, policy or arrangement of the Company or other obligations that, in each
case, by their terms, are to be performed after the date hereof by the Company
or the Executive (including, without limitation, obligations to the Executive
under the Succession Agreement for any severance or similar payments or
benefits, under any stock option, stock or equity-based award, plan or
agreements, or payments or obligations under any pension plan or other benefit
or deferred compensation plan, all of which shall remain in effect in accordance
with their terms); any indemnification or similar rights the Executive has as a
current or former officer or director of the Company, including, without
limitation, any and all rights thereto referenced in the Company’s bylaws, other
governance documents, or any rights with respect to directors’ and officers’
insurance policies; and the Executive’s right to reimbursement of business
expenses.

(g) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Succession Agreement to which
the Executive first became legally entitled following the Effective Date, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive

 



--------------------------------------------------------------------------------

hereby acknowledges and confirms the following: (i) the Executive was advised by
the Company in connection with his termination to consult with an attorney of
his choice prior to signing this Agreement and to have such attorney explain to
the Executive the terms of this Agreement, including, without limitation, the
terms relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) calendar days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Agreement. The Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

2. Proceedings. The Executive has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Succession Agreement or in respect of any other matter described in
the proviso to Section 1(a) (each, individually, a “Proceeding”), and agrees not
to participate voluntarily in any Proceeding. The Executive waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

3. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within thirty (30) calendar days following
receipt of such notice, or if he revokes the ADEA release contained in
Paragraph 1(b) of this Agreement within the seven (7)-calendar-day period
provided under Paragraph 1(b), the Company may, in addition to any other
remedies it may have, reclaim any amounts paid to him, and/or terminate any
benefits or payments that are subsequently due, in each case pursuant to the
last sentence of Section 5 of the Succession Agreement, without waiving the
release otherwise granted herein. The Executive understands that by entering
into this Agreement he will be limiting the availability of certain remedies
that he may have against the Company and limiting also his ability to pursue
certain claims against the Company.

4. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

5. Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.

6. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State.

 

A-2



--------------------------------------------------------------------------------

7. Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 8 of the Succession Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date set
forth below.

 

Fredrick J. Barrett Date of Execution:    

 

A-3